         Case 1:19-cv-09986-RA-JLC Document 24 Filed 07/20/20 Page 1 of 3


                                                                                                 7/20/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-9986 (RA) (JLC)
                                                               :
AMERITANIA 54th ASSOCIATES, LLC,                               :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
LAHSEN ABOUL,                                                  :
                                                               :
                           Plaintiff,                          :   19-CV-9987 (RA) (JLC)
                                                               :
         -v-                                                   :
                                                               :
AMSTERDAM HOSPITALITY,                                         :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
JAMES L. COTT, United States Magistrate Judge.

         The Court shall hold an initial case management conference in accordance with Fed. R.

Civ. P. 16(a), on August 5, 2020 at 11:00 a.m. by telephone. All parties should contact

chambers using the Court’s conference line, (877) 873-8017 (Access Code: 5277586).

         In preparation for and while engaging in a teleconference, please follow these guidelines:

    1. Use a landline whenever possible.
    2. Use handset rather than speakerphone.
    3. Identify yourself each time you speak.
    4. Be mindful that, unlike in a courtroom setting, interrupting can render both speakers
       unintelligible.
    5. Mute when not speaking to eliminate background noise and prevent interruptions.
    6. Avoid voice-activated systems that don’t allow speaker to know when someone else is
       trying to speak and they cut off the beginning of words.

         Upon receipt of this order, plaintiff, who is proceeding pro se, and counsel for defendants

are directed to confer with each other to be sure that all parties, or their attorneys, have received
        Case 1:19-cv-09986-RA-JLC Document 24 Filed 07/20/20 Page 2 of 3




a copy of this Order. This conference is being held pursuant to Rule 16 of the Federal Rules of

Civil Procedure. The parties should also be aware of the requirement to make certain disclosures

to the other side as set forth in Rule 26(a)(1) of the Federal Rules of Civil Procedure.

       At the conference, the parties must be prepared to set the following dates:

       1.      the date by which all discovery must be completed;

       2.      the date by which pretrial motions, if any, will be filed; and

       3.      the date by which the parties will submit a joint pretrial order in accordance with

               procedures of the judge before whom the trial will be conducted.

       When contemplating the proposed discovery schedule, the parties are to do so in light of

the December 1, 2015 amendment to Fed. R. Civ. P. 26(b), which requires that the scope of

discovery be “proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.”

       The parties must also come to the conference prepared to discuss the possibility of

settlement. Defendants should have available by telephone someone with settlement authority in

the event that negotiations take place at the conference.

       If a party wants to change the date of this conference, he or she must make the request by

letter to the undersigned within ten days of this notice (unless an emergency requires otherwise).

Prior to sending the request for a change in date, the party making the request must contact my

Deputy Clerk, David Tam, David_Tam@nysd.uscourts.gov, to determine alternative dates on

which the Court is available for a rescheduled court appearance. The party must then write a

letter to the Court that includes (1) a statement as to all other parties’ positions on the proposed
                                                  2
        Case 1:19-cv-09986-RA-JLC Document 24 Filed 07/20/20 Page 3 of 3




change in date and (2) a proposal for an alternative date for the conference (as provided by the

Deputy Clerk) for which all parties are available.

       Copies of all letters to the Court must be sent to the other side.

       For the parties’ information, the Court’s Individual Rules are posted at:

http://www.nysd.uscourts.gov/judge/Cott.

       Finally, plaintiff is advised that the Pro Se Intake Unit at the United States Courthouse,

40 Foley Square, Room 105, New York, New York ((212) 805-0175) may be of assistance in

connection with court procedures. Additionally, plaintiff is also advised that the New York

Legal Assistance Group Legal Clinic at 40 Centre Street, Room LL22, New York, New York

provides free legal assistance to self-represented civil litigants and, if the plaintiff wishes to seek

its services, plaintiff may contact that clinic by telephone at (212) 659-6190.

       SO ORDERED.

Dated: July 20, 2020
       New York, New York




A copy of this Order has been
mailed and emailed to:
Lahsen Aboul
846 Bay Ridge Avenue, 1F
Brooklyn, NY 11220
Lahsenaboul22@gmail.com




                                                   3
